IN THE COURT OF APPEALS OF IOWA

                                   No. 15-0002
                              Filed March 11, 2015


IN THE INTEREST OF M.P., A.P., AND D.P.,
Minor Children,

C.P., Mother,
Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Linn County, Susan F. Flaherty,

Associate Juvenile Judge.



      The mother appeals the termination of her parental rights to her children,

M.P., A.P., and D.P. AFFIRMED.



      Jeannine L. Roberts, Cedar Rapids, for appellant mother.

      Thomas J. Miller, Attorney General, Janet L. Hoffman, Assistant Attorney

General, Jerry Vander Sanden, County Attorney, and Lance Heeren, Assistant

County Attorney, for appellee State.

      Julie Trachta of Linn County Advocate, Inc., Cedar Rapids, attorney and

guardian ad litem for minor children.



      Considered by Vogel, P.J., and Doyle and McDonald, JJ.
                                         2


VOGEL, P.J.

       The mother appeals the termination of her parental rights to her children,

M.P., A.P., and D.P. She asserts the State failed to prove grounds to terminate

under Iowa Code section 232.116(1)(f) and (h) (2013), and due to the parent-

child bond termination is not in the children’s best interests. We conclude that

because of the mother’s lack of progress with respect to housing, employment,

and mental health services over the course of these proceedings, she is unable

to provide for the children’s basic needs and otherwise be a stable parent.

Furthermore, despite the parent-child bond the mother’s inability to take care of

the children results in termination being in the children’s best interests,

particularly so they may achieve stability. Consequently, we affirm the juvenile

court’s order terminating the mother’s parental rights.

       M.P., born February 2008, A.P., born November 2010, and D.P., born

June 2012, first came to the attention of the Iowa Department of Human Services

(DHS) in November 2012. The mother and children were living in a transitional

housing program, and it was reported the apartment was unsanitary. After the

DHS worker made several unsuccessful attempts to contact the mother, she

interviewed the program director, who reported the mother was often absent, the

children were dirty, and they sometimes stated they were hungry.           Upon

inspection of the apartment, it was revealed the floor was covered with

garbage—including sanitary pads and rotten food—and D.P.’s crib was full of

items, preventing D.P. from using the crib.      Several unsafe objects such as

knives, scissors, medication, dirty diapers, and cigarette butts were also strewn

about the apartment within reach of the children.
                                       3


       Once DHS contacted the mother and she was informed she was at risk of

having the children removed due to the unsanitary conditions of the apartment,

she voluntarily placed the children with her father while she cleaned the

residence. The DHS assessment was founded for denial of critical care and

failure to provide adequate shelter naming the mother as the responsible

caregiver.     On November 15, 2012, the mother successfully brought the

apartment up to acceptable standards, and the children were returned to her

care. However, the mother was unable to maintain the necessary cleanliness,

and she lost her place in the housing program.

       After being removed from the housing program, the mother and children

stayed with one of the mother’s friends. On March 4, 2013, a man attacked the

mother with a knife and sexually assaulted the mother’s friend. The children

were present in the home when this occurred. The mother stated that she could

not care for the children due to the trauma from the assault and she was afraid

she could not keep the man out of her home. Consequently, the children were

removed on March 6, 2013. D.P. was placed with his father—though he was

later removed and placed in a foster home—and A.P. and M.P. were placed in

foster care.

       The children were adjudicated in need of assistance (CINA) following a

hearing on March 13, 2013, in which the mother agreed the children should

remain out of her care. Drug testing was performed, and A.P. tested positive for

methamphetamine. The mother stated she did not know how A.P. was exposed

to the drug.    The mother also participated in only nine drug screenings—all

negative—out of approximately forty-four that were requested.
                                         4


       The following services were offered to the mother during the pendency of

this proceeding: supervised visitation; drug testing; substance abuse and mental

health screening and treatment; parenting instruction; family team meetings; and

family safety, risk, and permanency services. However, the mother did not take

advantage of these services. She continued to be unemployed for the majority of

the time, with a brief stint at two fast food restaurants, one of which she obtained

shortly before the termination hearing. She also failed to find housing, remaining

with friends or relatives, and was therefore unable to demonstrate she could

maintain a safe environment for the children. She did not attend any counseling

or substance abuse treatment, though she did complete an evaluation.

       While initially it was difficult for DHS to contact the mother to arrange

supervised visits, the mother was relatively consistent with attending visits during

the few months leading up to the termination hearing. However, despite the

notable bond between the mother and the children, the DHS worker maintained

concerns that the mother could not properly care for all three children long-term.

Some progress was made in that visits progressed to semi-supervised, but the

children were never placed in the mother’s care.

       Due to the mother’s inability to care for the children, in spite of the many

services offered, the State petitioned to terminate her parental rights.          A

contested hearing was held on June 27 and July 8, 2014, and in an order dated

December 16, 2014, the juvenile court terminated the mother’s parental rights

under Iowa Code section 232.116(1)(f) and (h).1 The mother appeals.


1
 The juvenile court also terminated the parental rights of D.P.’s father. Though he
appealed, the appeal was untimely and therefore dismissed.
                                            5

       We review termination proceedings de novo. In re S.R., 600 N.W.2d 63,

64 (Iowa Ct. App. 1999). The grounds for termination must be proved by clear

and convincing evidence. Id. Our primary concern is the child’s best interest. Id.

       To terminate the mother’s parental rights pursuant to Iowa Code section

232.116(1)(f), the State must prove: (1) the child is four years of age or older;

(2) the child has been adjudicated CINA; (3) the child has been removed from the

physical custody of the mother for at least twelve of the last eighteen months, or

for the last twelve consecutive months; and (4) there is clear and convincing

evidence that at the present time the child cannot be returned to the custody of

the mother as provided in section 232.102.          To terminate under paragraph

(h), the State must show: (1) the child is three years of age or younger; (2) the

child has been adjudicated CINA; (3) the child has been removed from the

physical custody of the mother for at least six months of the last twelve months,

or for the last six consecutive months; and (4) there is clear and convincing

evidence that the child cannot be returned to the mother’s custody.

       Given the mother’s inability to show she can properly parent the children,

it is evident they cannot be returned to her care within the meaning of paragraphs

(f) and (h). As the juvenile court noted:

       Since the filing of the petition for termination of parental rights, the
       level of progress by [the mother] has been minimal. At the time of
       the termination hearing, [the mother] continued to be homeless and
       continued to move between friends and family. Because of her
       transiency, there has been no opportunity to evaluate her ability to
       maintain a safe, sanitary home for her children. [The mother] has
       not been able to maintain employment. Her cooperation with
       drug/alcohol testing has not been consistent. She continues not to
       participate in either mental health or substance abuse counseling
       although her history and the evaluations provided to this court
       indicate that both would benefit her and hopefully assist in
                                         6


      improving her judgment and decision making. [The mother]
      occasionally missed some visits with the children but, overall, her
      attendance at visitation is a positive for her . . . . [The mother] and
      the children have an obvious, loving bond. However, [the mother]
      has difficulty supervising all three children and managing their
      behavior.

      The record supports the court’s assessment, particularly the testimony of

the DHS workers, who stated they believed the children could not be returned to

the mother’s care due to her inability to parent the children adequately.         In

determining the future actions of the parent, her past conduct is instructive. In re

J.E., 723 N.W.2d 793, 798 (Iowa 2006).        It is clear here the mother cannot

maintain stable housing or employment and has not engaged in substance abuse

or mental health treatment; nor has she been able to demonstrate she is able to

provide for the children safely. Therefore, we agree with the juvenile court the

State proved grounds to terminate her parental rights under paragraphs (f) as to

M.P. and (h) as to A.P and D.P.

      Furthermore, termination is in the children’s best interest. It is undisputed

the mother and children share a bond. However, the record demonstrates she

has been unable to acquire the skills necessary to parent the children in a safe

and stable environment. “We have repeatedly followed the principle that the

statutory time line must be followed and children should not be forced to wait for

their parent to grow up.” In re N.F., 579 N.W.2d 338, 341 (Iowa Ct. App. 1998);

see also Iowa Code § 232.116(2). As the DHS worker noted:

      [T]he children are very bonded to their mother, and I think that is
      important, but the problem is that since the case has been open,
      she has struggled with these obstacles from the very beginning and
      continues to. I’m afraid that emotionally, if we allow extra time and
      she doesn’t achieve those goals, how detrimental will that be to
      their emotional health. I know she has been trying, and it’s difficult
                                            7


       because the kids are bonded with her, but they also need a
       permanent placement.

Given this testimony, as well as the mother’s inability to acquire stable housing

from the time the children were removed in March 2013 until the termination

hearing—or otherwise demonstrate she is able to parent the children full-time—

termination of her parental rights is in the children’s best interest, particularly so

they can achieve stability. Consequently, we affirm the order of the juvenile court

terminating the mother’s parental rights.

       AFFIRMED.